Order entered February 26, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01478-CR

                               BRENDA KAY COOK, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 219th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 219-82135-2017

                                             ORDER
       The reporter’s record was December 30, 2018. On January 2, 2019, we notified court

reporter Indu Bailey that it was overdue and directed her to file (1) the reporter’s record, (2)

written verification that no hearings were recorded, or (3) written verification that appellant has

not requested the reporter’s record by February 1, 2019.              To date, we have had no

communication from Ms. Bailey, and the reporter’s record has not been filed.

       We ORDER the complete reporter’s record filed within FOURTEEN DAYS of the date

of this order. We caution Ms. Bailey that the failure to do so will result in the Court taking

whatever remedies it has available to ensure that this appeal proceeds in a timely fashion, which

may include ordering that she not sit until the complete reporter’s record is filed.
       We DIRECT the Clerk to send copies of this order to the Honorable Jennifer Edgeworth,

Presiding Judge, 219th Judicial District Court; Indu Bailey, official court reporter, 219th Judicial

District Court; and to counsel for all parties.



                                                     /s/     ROBERT D. BURNS, III
                                                             CHIEF JUSTICE